            Case 1:09-cr-00213-DC Document 227 Filed 03/12/20 Page 1 of 1




Via ECF
                                                 March 12, 2020

The Honorable Denny Chin
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

RE: United States v. Bernard L. Madoff, No. 1:09-cr-00213-DC-1 (S.D.N.Y.)

Dear Judge Chin:

I write in reference to Mr. Bernard Madoff's currently pending motion for compassionate release.
(ECF 212).

As the Court is aware, numerous victims have submitted letters for the Court's consideration
concerning Mr. Madoff's motion for compassionate release. Included among these letters is a
letter Bates stamped 000053. This letter is not from a victim, but rather a person who has agreed
to allow Madoff to live with them if the Court's grant's Mr. Madoff's release. Mr. Madoff
respectfully asks the Court to seal letter 000053. The contents of this letter, if released publicly,
could lead to harassment or other invasions of the letter writer's privacy given the extremely
public nature of this case.

Accordingly, Mr. Madoff respectfully requests the Court seal letter 000053.


                                              Respectfully submitted,



                                              Brandon Sample



cc:       Mr. Drew Skinner, via CM/ECF
          Mr. Bernard Madoff, via U.S. Mail
